                               UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF ALABAMA

IN RE:                                                                       CASE NO. 18-02553-HAC-13
   Willie E. Wilkins

         DEBTOR

                     TRUSTEE'S MOTION TO INCREASE PLAN PAYMENTS

    Daniel B. O'Brien, Trustee in this Chapter 13 proceeding, respectfully moves the Court for an order
to INCREASE plan payments and would show as follows:

Claims have been added or amended. It is necessary to increase the plan payments for the time
remaining to meet the base plan. Based on the Trustee's calculation, payments need to INCREASE
from $1,296.00 per month to $1,420.00 per month.
   WHEREFORE, the Trustee moves the Court for an order to INCREASE plan payments to
$1,420.00 per month.

DATED: October 01, 2019                                         /s/ Daniel B. O'Brien
                                                                Daniel B. O'Brien
                                                                CHAPTER 13 TRUSTEE

                    NOTICE OF OPPORTUNITY TO OBJECT AND FOR HEARING

The Court will consider this motion, objection, or other matter without further notice or hearing unless a
party in interest files a written objection within 21 (twenty one) days of service of this motion. If an
objection is not filed within the time permitted, the Court will assume that you do not oppose the
granting of the motion, will consider the motion without a hearing, or may grant the relief requested in
this motion. If an objection to this motion is timely filed, this Court shall issue a notice setting a
hearing date and time.


                                       CERTIFICATE OF SERVICE
    I certify that on October 01, 2019, I served a copy of the above motion to the parties listed below either
electronically or by U.S. mail.
UNITED STATES                   Willie E. Wilkins                        Stephen L. Klimjack LLC
BANKRUPTCY CLERK                320 Stanton Rd., Apt 1033                1252 Dauphin St
                                Mobile, AL 36617                         Mobile, AL 36604




                                                                /s/ Daniel B. O'Brien
                                                                Daniel B. O'Brien
                                                                CHAPTER 13 TRUSTEE




      Case 18-02553        Doc 52     Filed 10/01/19 Entered 10/01/19 11:57:05             Desc Main
                                         Document Page 1 of 1
